Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 27, 2020

                                    No. 04-19-00689-CR

                                  Julio Jeconiah TORRES,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR13039
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. No
further extensions absent extenuating circumstances. The appellant’s brief is due on February
20, 2020.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court